Order entered March 5, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-01078-CR

                                      ERIC ROSE, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F11-55385-Y

                                              ORDER
       The Court GRANTS appellant’s third motion to supplement the record.

       We ORDER Official Court Reporter Sharon Hazlewood to file, within FIFTEEN days

of the date of this order, a supplemental reporter’s record consisting of the exhibits admitted into

evidence during appellant’s trial including the DVD admitted into evidence as State’s Exhibit 30

and appellant’s judicial confession admitted into evidence as State’s Exhibit 1 during his plea

hearing.

       In the event Hazlewood does not possess one or more of the requested exhibits,

Hazlewood is further ORDERED to file a letter stating that the requested exhibit is not within

her possession. If Hazlewood does not file the record within the time specified, we will order

that she not sit as a court reporter until she has filed the supplemental record in this case.
        We EXTEND the time to file appellant’s brief to FORTY-FIVE DAYS from the date of

this order.

        We DIRECT the Clerk of the Court to transmit a copy of this order, by electronic

transmission, to Official Court Reporter Sharon Hazlewood.



                                                  /s/    LANA MYERS
                                                         JUSTICE